.' ` ,Case 4:19-cV-00110-TCK-FHI\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 1 of 16
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

l. PAUL LEROY WICKHAM )

2 JENNIFER LEANN MCCGRMICK) MA‘R 01 2079
. M r
Plainciffs, U-§-kD?éThiq°,g§r"iéc?ciiqri

Case #

2. TIMOTHY TYMKOVECH, et al..

)
)
)
1. UNITED STATES 01= AMERICA )
)
3. ELIZABETH A. SHUMAKER )

4. STATE OF OKLAHOMA )
5. MIKE HUNTER, ET AL. )
6. CARL GIBSON, as individual )
7. ROBERT POPP, as individual )

8. ANTHONY TOWERS, as individual)

9. BURKE LARUE )
lO. DOUG SONENBERG )
ll. TROY FRIDDLE )
12. CAROL PARRETT )
13. NOWATA COUNTY )

Defendants, )

w

_Case 4:19-cV-00110-TCK-FH|\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 2 of 16

 

Claim Under Which Compensation Can be Paid Under the

Constitution of the 2nd, 5th and 14th Amendments

 

Under the authority of 18 USC § 1983 and under the authority of 18 USC § l964a of
2014, Title 13a of Criminal code of Chapter 9 Fraudulent practices § l3a-9-12 Offering false
instrument for recording, nulliHcation, or expungement from record, and Title 21 Crimes and
punishments under Chapter 4 Parties to crimes § 173, claims to assess damages under the

Constitution of the United States.

(Acts 1977, no. 607, p. 812, § 4035; Act 2012-209, p. 349, §§ l, 2) Title 21-Chapter 4 §
173, Aiding and abetting, and H.R. 1857, to require federal law enforcement agencies to report to
congress serious crimes authorized as well as unauthorized, committed by their confidential

infonnants.

Action # l

Elizabeth A Shumaker has no authority to use her office to commit bodily harm to Paul
Leroy Wickham. Under the authority of 18 USC l964a, she has committed mail fraud under 28
USC 41. She is not part of a panel; she has no authority to give a decision of your Constitutional
Rights of the Z“d, S‘h and 14th Amendments. She has no rights to seize weapons or being a part of
fraudulent decisions against Paul Leroy Wickham by using the 10th Circuit Court of Appeals

under Title l3a, of Criminal Code Chapter 9 Fraudulent practices - § 13a-9-12, offering false

.Case 4:19-cV-00110-TCK-FHI\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 3 of 16

instrument for recording, nullification, or expungement from record, and Title 21 Crimes and

punishments under Chapter 4, parties to crimes § 173.

Action # 2

Elizabeth A Shumaker, working in concert with Carl Gibson, on January 28, 2019, issued
a fraudulent document considered as an order, which is in violation of HR 1857 to require
federal law enforcement agencies to report to congress serious crimes, authorized as well as
unauthorized, committed by their confidential informants and along with Anthony Towers and
Robert Popp of seizing weapons without probable cause, as criminal trespassing to create wealth

for their department under 18 USC l964a,

Action # 3

Elizabeth A Shumaker, working in concert under 18 USC 241-3, along with Timothy
Tyrnkovech et al., created legal malice to conflict bodily harm to Paul Leroy Wickham by
establishing of a felonious order along with Carl Gibson in Section 28 USC 41 as a three-panel
judge, which is in violation of Paul Leroy Wickham’s Constitutional Rights, 2“d, 5“‘ and 14th

Amendments.

Action # 4

Carl Gibson, working in his capacity at the time, created a PO # without probable cause

and violated Paul Leroy Wickham’s rights under 18 USC 1983. Having a vendetta and using his

.Case 4:19-oV-00110-TCK-FHI\/| Dooument 1 Filed in USDC ND/OK on 03/01/19 Page 4 of 16

authority to inflict bodily harm to Paul Leroy Wickham under the authority of Title 21 Chapter 4
Section 173. Not liking the way Paul Leroy Wickham ties his shoes or using the wrong
deodorant, Carl Gibson conflicted bodily harm without probable cause 18 USC l964a under

2014.

Action # 5

Elizabeth A Shumaker and Timothy Tymkovech, using the executive order 11972, to
create wealth for themselves and do bodily harm to the citizens of the United States by providing

false orders and statements under Title 13a-9-12 offering false instruments for recording.

Action # 6

Elizabeth A Shumaker, along with her predecessor the State of Oklahoma, creating a
body of wealth against the tax payers of 1 trillion, 200 billion, 36 million and climbing,
establishing crimes under 18 USC 1964a to create and do bodily harm under 18 USC 1983 to

protect their own kind, which is a violation under false doctoring.

By stealing weapons and property and turning it into their own revenue, using Carl Gibson as
one of their instruments to create wealth for their own use. Under Title 18 USC § 18001 and §
1899 using tax payers as guinea pigs and to create wealth by exploiting by the title listed above.
As criminal enterprise by filing charges to create money for the system and then dropping the
case, this creates wealth for the court systems under 18 USC 1983 against the tax payers of

America.

.Case 4:19-oV-00110-TCK-FH|\/| Dooument 1 Filed in USDC ND/OK on 03/01/19 Page 5 of 16

Action # 7

Mike Hunter and the State of Oklahoma, being duly sworn to uphold the law, is in
violation of Title 21 Chapter 4 of 173, and in violation of the S‘h Amendment and (Acts 1977,

No. 607, p. 812 § 4035; Act 2012-209, p. 349, §§l, 2). We are demanding ajury trial.

Action # 8

Under Jennifer Leann McCormick, the Nowata County Assessor’s office, located in
Nowata County, Oklahoma, refused to let me file for Homestead Exemption on property that l
own, and the exhibits will show this. They are in violation of my Civil Rights of Title 18 USC §

1983. We do not live in a social republic where they can pick and choose

US Department of Justice
Attention: William Barr

950 Pennsylvania Ave

Washington D.C. 20530-0001

Sincerely yours,

31£\§@1@\ OZ*{:Z@-‘i kw 52‘9<?‘3@/9

pape Paul l:'eroy\B/ickham, Date

 

Rl Box 171

Nowoi'o ,OK~ 7HO"¢Z
Cn‘s~ 418 » c1582.

Nowata, OK 74048
918-440-3241

_Case 4:19-oV-00110-TCK-FHI\/| Dooument 1 Filed in USDC ND/OK on 03/01/19 Page 6 of 16

State of Oklahoma

County of L/UJ//A///`"/Z/,)

The foregoing document was ack ledg d before me this azg day of /Z:cz - , 2019.
Signature ofNotary Publio< Z§ §Zéd/?§Z § 2 _ ,,é 22 f 4

My Commission Expires AB£W/&&Z/
’ \\\\\\\\\lmm,,/
` EPHA/v "/

\\
\"5"_“......,,. /é` "'/,

 

//

0
C'> Z
° 9
psi
§
\9\\\\\\

T\
'lmun\\\\

\\Hl\lll
" '-B\L.Y.J`S:'/"'//

3a

\ o "`..\
r`
O
//

///l

l _Case 4:19-oV-00110-TCK-FHI\/| Dooument 1 Filed in USDC ND/OK on 03/01/19 Page 7 of 16

United States of America

US Department of Justice
950 Pennsylvania Ave. N.W.
Washington D.C. 20530-0001

Timothy Timkovech

Byron White United States Courthouse
1823 State Street

Denver, CO. 80257

Elizabeth A. Shumaker

Byron White United States Courthouse
1823 State Street

Denver, CO. 80257

State of Oklahoma
313 NE 21St ST
Oklahoma City, OK 73105

Mike Hunter
313 NE 21St ST
Oklahoma City, OK 73105

Carl Gibson, as individual
229 N. Maple
Nowata, OK 74048

Robert Popp, as individual
229 N. Maple
Nowata, OK 74048

Anthony Towers, as individual
229 N. Maple
Nowata, OK 74048

Burke LaRue
229 N Maple
Nowata, OK 74048

n _Case 4:19-oV-00110-TCK-FH|\/| Dooument 1 Filed in USDC ND/OK on 03/01/19 Page 8 of 16

Doug Sonenberg
229 N Maple
Nowata, OK 74048

Troy Friddle
229 N Maple
Nowata, OK 74048

Carol Parrett
229 N Maple
Nowata, OK 74048

Nowata County
229 N Maple
Nowata, OK 74048

. Case 4:19-cV-00110-TCK-FHl\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 9 of 16

 

OTC 921 State of Oklahoma Tax Year

 

pevisedp-zoie APPLICATION FOR HOMESTEAD EXEMPT|ON 2019 2020

 

 

 

 

 

 

Return to County Assessor

 

 

(To BE coMPLETED BY APPLiCANT)
PART ONE

(TO BE COMPLETED BY APPLlCANT)
PART TWO

PART THREE
ASSESSOR

APPLICANT

OWNERSHIP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: (Lasi> liif(_‘i§)l`mi€\b <Firsr) \l€i’lfl\ i€r <MI) L-
Account Number:

Property Address: . , .

l\/lai|ing Address: _Ri Qi©)\ ii,il mm i©i.’<\ 1%

Daytime Telephone: &B_) M EmailAddress: !\iri\'

LEGAL DEscRiPTloN: S<?hO.O'

Distrlct
|PLEASE MARK THE APPROPR|ATE Box...|
M l:l Are you a legal resident of Oklahoma’? ,»,- l
I:I Ell any portion of the property rented or leased? j:’ Y/ /O)[T /‘/)
.jo you own only a partial or undivided interest?
El Mls the property held in a revocable trust?
U/ l:l ls your residence a manufactured home?
l:l -71f a manufactured home, is the title in your name?
\:l lf a manufactured home, do you own the land where it is located?

\:] E/l any part of the described property used as commercial?
\:I IQjDo you current|y, or did you in the previous year, have homestead exemption in this State?
li so, list address , City County
List all owners who reside on property and their relationship to each other:

H_PLEA§E MARK THE APPROPRIATE BOX...=

A ljl:] Did you own this property on or before January 1 of this year?

Were you occupying this property as your place of residence on January 1 of this year?

m Was or will your deed or other evidence of ownership be of record with the County
Clerk’s Office on or before February 1 of this year?

NOTE , (|t today’s date is after l\/larch 15 of this year, or if you answered l‘no" to any question in section “A,” you may not qualify
' for this year’s exemption. To apply for next year’s exemption, complete section “B“ ot this application.

 

 

residence on January 1 each year the exemption is applied, including the year of application
[PLEASE MARK THE APPROPR|ATE Box...|

 

:\ Homestead exemption cannot be approved if you do not own and occupy the subject property as your place of

|CUl

 

§§ Do you own this property?
I:l Will you, to the best of your knowledge, own and occupy this property as your place of
residence January 1 of next year?

\_l‘(- Will your deed or other evidence of ownership be of record with the County Clerk’s Office
on or before February 1 of next year?

 

 

 

 

 

Und- ena|ty of ry, lthe undersigned, affirm that all information provided and herein contained are

best of my knowledge

   
   

 

 

|:] Approved beginning tax year.

M`Disapproved. Reason?qfq?£&j
i(\¢>'_\: ~m Q@l`~gwj ‘s nwa

 

 

 

 

 

 

 

 

Case 4:19-cv-00110-TCK-FHl\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 10 of 16

l

APPL|CAT|ON FOR HOMESTEAD EXEMPT|ON - PAGE 2

REQU|REMENT FOR HOMESTEAD EXEMPT|ON APPL|CATIONS

A. To receive a homestead exemption, a taxpayer shall be required to file an application with the county assessor. Such
application may be filed at any time; provided, the county assessor shall, if such applicant otherwise qualifies, grant a
homestead exemption for a tax year only if the application is filed on or before March 15 of such year or within thirty
(30) days from and after receipt of notice of valuation increase. lf an application for a homestead exemption is filed
after March 15, the county assessor shall, if such applicant otherwise qualifies, grant the homestead exemption begin-
ning with the following tax year.

B. Any taxpayer who has been granted a homestead exemption and who continues to occupy such homestead property
as a homestead, shall not be required to reapply for such homestead exemption.

C. Once granted, the homestead exemption shall remain in full force and effect for each succeeding year, so long as:

1. The record of actual property ownership is vested in the taxpayer;

2. The instrument of ownership is on record in the county clerk’s office;

3. The owner-taxpayer is in all other respects entitled by law to the homestead exemption; and

4 The taxpayer has no delinquent accounts appearing on the personal property tax lien docket in the county trea-
surer’s office. On October ist of each year, the county treasurer will provide a copy of the personal property tax
lien docket to the county assessor. Based upon the personal property tax lien docket, the county assessor shall
act to cancel the homestead exemption of all property owners having delinquent personal property taxes. Such
cancellation of the homestead exemption will become effective January 1 of the following year and will remain
in effect for at least one (1) calendar year. However, such cancellation will not become effective January 1 of the
following year if the taxpayer pays such delinquent personal property taxes prior to January 1. Cancellation of the
homestead exemption will require the county assessor to notify each taxpayer no later than January 1 of the next
calendar year whose homestead is canceled and will require the taxpayer to re file an application for homestead
exemption by those dates so indicated in this section and the payment of all delinquent personal property taxes
before the homestead can be reinstated

D. Any purchaser or new owner of real property must file an application for homestead exemption as herein provided.

E. The application for homestead exemption shall be filed with the county assessor of the county in which the homestead
is located. A taxpayer applying for homestead exemption shall not be required to appear before the county assessor in
person to submit such application.

F. The property owner shall sign and swear to the truthfulness and correctness of the application’s contents. lf the prop-
erty owner is a minor or incompetent, the legal guardian shall sign and swear to the contents of the application.

G. The county assessor and duly appointed deputies are authorized and empowered to administer the required oaths.

H. The taxpayer shall notify the county assessor following any change in the use of property with homestead exemption
thereon. The notice of change in homestead exemption status of property shall be in Writing and may be filed with the
county assessor at any time on or before March 15 of the next following year after which such change occurs. The
filing of a deed or other instrument evidencing a change of ownership or use shall constitute sufficient notice to the
county assessor.

l. Any single person of legal age married couple and their minor child or children, or the minor child or children of a
deceased person, whether residing together or separated, or surviving spouse shall be allowed under this Code only
one homestead exemption in the State of Oklahoma.

J. Any property owner who fails to give notice of change to the county assessor and permits the allowance of homestead
exemption for any succeeding year where such homestead exemption is unlawful and improper shall owe the county
treasurer:

1. An amount equal to twice the amount of the taxes lawfully due but not paid by reason of such unlawful and im-
proper allowance of homestead exemption; and

2. The interest and penalty on such total sum as provided by statutes on delinquent ad valorem taxes. There shall
be a lien on the property shall while such taxes are unpaid, but not for a period longer than that provided by stat-
ute for other ad valorem tax liens.

K. Any person who has intentionally or knowingly permitted the unlawful and improper allowance of homestead exemp-
\ tion shall forfeit the right to a homestead exemption'\.~on any property in this state for the two (2) succeeding years.

(Reference: Title 68, Section 2888;'2889;'2892 Oklahoma Statutes)

Case 4:19-cv-00110-TCK-FHl\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 11 of 16

v »\ /\
ES<//L))/ 7 g l-2018-001569 Boo|<O845 Pg: 326

'fhu‘\ hequ w»d<mm
?cqisrrq its l§‘-lw®w

10/01/2018 8:33 am Pg 0326-0327
Feei $ 1500 DOC: $ 000
Chn`s Freeman - Nowata County C|erk
State of Oklahoma \\\\\“"’\""/~,,,
.\"` o‘ -"‘i.‘.../.."'/ -<\ ""

0

       
      

 

wARRANTY DEED
FAN\|LY TRANSACT|ON §§
’¢¢,,ll\l~'?z/"|I\,.`. Y\ y`$\;f:\:"~"

That Paul Lerov Wickham and Delores Georiean Wickham of Nowata County, State of Oklahoma, parties
of the first part, in consideration of and other valuable considerations
in hand paid, the receipt of which is hereby acknowledged, does hereby Grant, Bargain, Sell and Convey
unto Jennifer Leann l\/lcCormick of Nowata County, State of Oklahoma, parties of the second part, the
following described real property and premises situate in Nowata County, State of Oklahoma to-wit:

 

The South Half of the Southeast Quarter of the Southeast Quarter (5/2 SE/4 SE/4) and the North Half of
the Northeast Quar'ter of the Southeast Quarter (N2 NE/4 SE/4) and the Southwest Quarter of the
Northeast Quarter of the Southeast Quarter (SW/4 NE/4 SE/4) and the Northwest Quarter of the
Southeast Quarter of the Southeast Quarter (NW/4 SE/4 SE/4) in Section Eleven (11), Township Twenty-
five (25) North, Range Fourteen (14) East, Nowata County, Oklahoma. 0000-11-25N-14E-4-001-00

AND

The North Half of the Northeast Quarter (N/2 NE/4) and the North Half of the Northwest Quarter (N/2
NW/4) and the West Half of the Southeast Quarter of the Northwest Quarter (W/Z SE/4 NW/4) and the
Northwest Quarter fo the Southwest Ctuarter (NW/4 SW/4) in Section Thirteen (13), Township Twenty-
five (25) North, Range Fourteen (14) East. 0000-13-25N-14E-2-001-00

AND

The South Half (S/Z) of Section Twelve (12), Township Twenty-five (25) North, Range Fourteen (14) East
LESS the Northwest Quarter of the Northwest Quarter of the Southwest Quarter (NW/4 NW/4 SW/4),
Nowata County, Oklahoma. 0000-12-25N-14E-3-001-00

P|D#

 

Together with all the improvements thereon and the appurtenances thereunto belonging, and warrant
the title to the same.

To Have and to Hold said described premises unto the said parties of the second part, as joint
tenants, and to the heirs and assigns of the survivor, forever, free, clear and discharged of and from all
former grants, charges, taxes, judgements, mortgages and other liens and incumbrances of whatsoever
nature.

7a '
Signed and delivered this 0‘2 6 day of _§@')0+ ;, 20 /g/

 

State of Oklahoma,
Nowata County.

l Chl`. si \:"¢¢#~iCount '
, y Clerk in and for Nowata C
Oklahoma, do hereby certify the within to be a true and cglr)rnet§’t

copy of an instalment of writing me for

record
Nowata County, klaho|mal on the ' Aday of ` Owala’
A.D. Q_Q .E at » ’ __ o'clock 1 Nl,, as appears of
record in volume at 325 z/Z of the records of

said omce.
W ess my hand apa official seal of N `
owata, Oklah
2 § day or i»€ l). A.o_ 2001[2’13 ' this

 

County Clcrl<
By@¢@@.;` D€puty

®zu®l dr \\O»t miull\ 'a moon

.Case 4:19-cv-00110-TCK-FHl\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 12 of 16

\-2018-001569 590\0845 Pg. 327
10/01/2018 8 33 am Pg 0326- 0327
Fee. $15.00 Doc'. 5 0 00

wata Coun Clerk
Chris Fre§i(nan(”Né>kiamma N

STATE OF OKLAHOMA
COUNTY OF

On this&{_p_ day afm 20 § §§ , before me personally appeared

Cm\\ \\Cl\r\mv\r\ (\_;r\n\\a C)<~L% (\°'1\13\§! \l\DL|/V\

to me known to be th&erson described' m and executed the within and foregoing instrument
and acknowledged that he/she signed the same as his/her voluntary act and deed, for the uses
and purposes therein mentioned.

Witness b and official seal hereto affixed.

"`“mmn,,
\`>5'1 vSE{`(;;¢

    

Notary Public in and for the State of Oklahoma

\
.-`
1 "`
l :l [2 §§ s - °"t
le Commission expires - ~ 513 wave
. 507 `
'¢

Case 4:19-cv-00110-TCK-FHl\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 13 of 16

l-2018-OO1568 50010845 Pg: 324
10/01/2018 8130 am Pg 0324-0325

; $ 15.00 Doc; 0_00
AFFIDAVIT OF PAUL LEROY WICKHAM F§i:ris Freeman _ Nowata Cogntv C\erk
State of Oklahoma
STATE OF OKLAHOMA ) ......,
) ~"`§bimyc<x\¢
coUNTY oF NowATA ) -` "-‘='.'-.», p:

     
 

The undersigned, PAUL LEROY WICKHAM, of Rl Box 171, Nowata, Oklahoma __ §§
74048 being duly sworn, hereby deposes and says: "v`r'i.`€il%\"`

""lmi\i\\\"

l. That I am over the age of 18 and am a resident of the State of Oklahoma. I
have personal knowledge of the facts herein, and, if called as a witness, could
testify completely thereto

2. That l suffer no legal disabilities and have personal knowledge of the facts set
forth below.
3. That on October 1, 2018, l owned and transferred/gave all my livestock

(including but not limited to livestock listed in Exhibit A) to Jennifer Leann
McCormick of Rl Box 171, Nowata, Oklahoma 74048.

4. That on October 1, 2018, I owned and transferred/gave all my farm machinery
(including but not limited to equipment listed in Exhibit A) to Jennifer Leann
McCormick of Rl Box 171, Nowata, Oklahoma 74048.

I declare that, to the best of my knowledge and belief, the information herein is true,
correct and complete

Executed this f 5 l day of October 2018.

Mw%a

Paul Leroy Wi

NOTARY ACKNOWLDGEMENT

STATE ()F OKLAHO A
COUNTY fsme

This Affidavit was acknowledged before me on this /JVL day of October 2018 by
Paul Leroy Wickham, who, being first duly sworn on oath according to law, deposes and
says that he has read the foregoing Aftidavit subscribed by him, and that the matters
stated herein are true to the best of his information, knowledge and belief.

$`\p¥\m\“‘*“'"%,s _ Notary Public v
¢t,¢‘°""éwisq, ommission # USQQ§LS"?
§ °03,3;?29 pires Q'jg@'éz‘bz/

~ -.1 <`
§

ass

5003
KEXP

State of Oklahoma. 55
Nowata County.

` Nowata Countyl

C i €r€mw\County Clerkvin and for n
Oklaho‘riaah:io§hereby certify the within to be a true and correct
copy of an instalment of writing filed for record at‘Nowata,
Nowata County, Okiahoma, on the ` _day of ¢ f
AD w IS at 21§0,' __ o'clock l\/l.l as appears o

record in volume S¢l_»i § at .7£' H»Zg $' of the records of

`d oche_ 4 _
SalV\htness my hand an,d o icial seal of Nowata, Oklahoma, this

27 dain \»c /\.D._Lell_

County Clci’k
BV Zé; zé‘?é ¢ _/__ D<.»zputy

Case 4:19-cv-00110-TCK-FHl\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 14 of 16

EXHIBITA

EQUIPMENT

1 - 1964 John Deere 4020 Wheatland

1 - 1969 John Deere 4020

1 - 1985 John Deere 2840 with Front loader
1 - New Holland Twine Round Baler BR850
1 - New Holland Chain Round Baler 851

1 - BushHog 15 Foot Mower

1 - Kuhn Disk Mower 9 Foot

1 - New Holland Tedder Rake

2 - New Holland Rakes

l - Grinder Mixer

1 - John Deere Disk 14 Foot

1 - 10.5 Foot Offset BushHog Disk

1 - 36 Foot Hutchinson Grain Auger x 8”

l - Natural Gas Grain Dryer

1 - John Deere Grain Dn'll

2 - Deer Bom / Row Compicker

l - Corn Stalk Chopper

LIVESTOCK
1 - Bull

14 - Cows

14 - Calves

l-2018-001568 300@845 Pg: 325
10/01/2018 8:30 am Pg 0324-0325
Fee: $ 15.00 Doc; $ 0.00

' - Nowata Cou C\eik
Chns Fregtn;ig of Oklahoma my

Case 4:19-cv-00110-TCK-FHl\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 15 of 16
6/27./2018 Jimmy Carler: Executive Order 11972_United States Circuit Judge Nominating Commission

er " @~ The American Presidency ProjectTM

    

 

** NOTE: `l'he AmericanPresidency Project will soon launch a new website with a more contemporary look and improved seafch

capability While we continue "beta testing" the new site, please excuse lapses in updating this site.
We expect to have the new site on-llne in June.

JIMMY CARTER _ ,

   

XXXIX President of the Unized .S`mte.i.' 1977'198] TW. ,,i
v . Executive Order 11972-United States Circuit Judge Nominating w
Th_e mencar_‘ Commission G+
Presidency Project February/14 1977
Needs Your Support
_ § ESTABLISHING THE UNITED STATES CIRCUIT JUDGE NOMINATING COMMISSION ”"__'_~“_;
M_ake a Glft i Cou..izc't~ior~i: i
Consider a By virtue of the authority vested in me by the Constitution and statutes of the United States of P lib/15 PHP¢’TS l
tax_dedu¢tjb]e America, and as President of the United States of America, it is hereby ordered as follows: ofthe PT€SM'@”I‘$
donation &
click here SECTION 1. Establishment of the Commission. There is hereby established the United States Circuit

Judge Nominating Commission (hereinafter referred to as the "Commission"). The Commission
shall be composed ,of thirteen panels, each of which shall, upon the request of the President,
recommend for nomination as circuit judges persons whose character, experience, ability, and
commitment to equal justice under law, fully qualify them to serve in the Federal judiciary. Except
as indicated below, each panel shall serve a geographic area set forth in 28 U.S.C. 41. The panels
shall be as follows:

 

Document Archive

- Public Papers of the Presidenl's . ` 44 2
Ad$;ate of t;eMUnion (1) Panel for the District of Columbia Circuit; X/@ Jimmy gamer
FESSES 353 95 . . . `_
g (2) Panel for the First Circuit; / 19771 B°Ol< 1

~ Inaugural Addresses

 

~ Farewell Addresses ~ - . Font Size:
_ Weekly Addresses . (3) Panel for the Second Circuit, k 4 A
~ Fireside Chais (4) Panel for the Third Circuit; ` “ " ~ '“
~ News Conferences . . ' P~'nt
_ Executive Orders (5) Panel for the Fourth Circuit; § "

Share

- Proclamations
' §lr§;'$‘isn§n:°*et:;;"$"em$ (6) Panel for the Eastern Fifth Circuit, for the States of Alabama, Florida, Georgia and Mississippi;

~ Statements of .
Adminisii-ation Po|icy ('7) Panel for the Westem Fifth Circuit for the States of Louisiana and Texas, and the Canal Zone; The Amer‘ca“

~ - ’ Presiden Pro`ect
~ Economic Report of the President . . .
8 Panel for the Sixth Circuit;
~ Debaf€s ( ) facebook

~ Convention Speeches
‘ PartY Platf°"“$ (9) Panel for the Seventh Circuit; N»`““E=

 

 

 

' 2016 El€Cthn DOCL|lT|El`lfS _ _ _ The Ame|'jgan

- 2012 Election Documean (10) Panel for the Eighth Circuit; presiden¢y project
~ 2008 Election Documents ( P l f h h - h - . f h . .f . d _

. 2004 E|ection Documents 11) ane ort e Sout ern Nint Circuit, or t e States of Arizona, Cali ornia, an Nevada,

¢ 1996 E|ection Documents

° 1953 E"“~Ct{°n D°Cumenl$ (12) Panel for the Northern Ninth Circuit, for the States of Alaska, Hawaii, Idaho, Montana, Oregon,

~ 1960 Election Documents _ _

. 2017 Transmon and Washington, and the Terrrtory of Guam; and

- 2009 Transition ~ s

_ 2001 Tran$m,on (13) Panel for the Tenth Circuit.

» White House Medla Pool Reports

Date Archive A panel shall be designated as, e.g., the "United States Circuit Judge Nominating Panel for The First

Data Index - - ii

M edi a A rci-l i\,e Clrcult~ Promote Your Page Too
Audio/\hdeo Index _

titect;iorig SEC. 2. Membership. (a) The membership of the Commission shall consist of the combined memberships of the panels.
§:::g;"z{)%%ex The President may appoint a member of the Commission as its Chairman, with such duties as the President may assign.
Li n ks

Presidentiai mbi-aries (b) A panel shall be composed of a Chairman and other members appointed by the President. No panel shall have more

'\/iew Public Papers by than eleven members including the Chairman.
l»'tonth and \'ear

 

L lillich __ ___ l Year '| (c) Each panel shall include members of both sexes, members of minority groups, and approximately equal numbers of
lawyers and nonlawyers. Except as provided in subsection (d), the membership of each panel shall include at least one
i' ':
L’ lNCl-UDE documents resident of each of the States Within the geographic area of the panel, but additional members may be appointed from any
from the Oflice of the Press t .t S . h. h
Secretary errl ory or tate wit in t at area.
|NCLUDE elect'on (d) All members of the panel for the District of Columbia Circuit shall be persons residing within the District of Columbia

campaign documents, vice _ . . . .
presidential documents' nrst or within twenty miles of its boundaries

http://www.presidency.ucsb.edu/Ws/?pid=6588 1/3

.Case 4:19-cv-00110-TCK-FHl\/| Document 1 Filed in USDC ND/OK on 03/01/19 Page 16 of 16

1876 Declaration of lndependence commemorating the Declaration's 100th
anniversary. Philadelphia: Parchment Pub|ishing Company: 1876. Printed on
parchment-style paper and certified by the United States Secretary of the interior as
a commemorative re-issue of the original document. Copy of Declaration accurately
reproduces original handwritten text and roster of signatures Document measures

approximately 24" x 32".

 

